Exhibit 10.3

Director Compensation

Effective January 1, 2020, non-employee director compensation is as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Committee Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nominating

 

 

 

 

 

Board

 

Lead

 

 

 

 

 

 

 

and

 

 

 

 

    

Service

    

Director

    

Audit

    

Compensation

    

Governance

 

Sustainability

Annual retainer

 

$

75,000

 

$

 —

 

$

 —

 

$

 —

 

$

 —

 

$

 —

Restricted stock (value), one year vesting

 

 

180,000

 

 

 —

 

 

 —

 

 

 —

 

 

 —

 

 

 —

Lead annual retainer

 

 

 —

 

 

20,000

 

 

 —

 

 

 —

 

 

 —

 

 

 —

Lead restricted stock (value)

 

 

 —

 

 

15,000

 

 

 —

 

 

 —

 

 

 —

 

 

 —

Committee chair annual retainer

 

 

 —

 

 

 —

 

 

25,000

 

 

15,000

 

 

15,000

 

 

15,000

Committee chair restricted stock (value)

 

 

 —

 

 

 —

 

 

25,000

 

 

15,000

 

 

15,000

 

 

15,000

Committee member annual retainer

 

 

 —

 

 

 —

 

 

10,000

 

 

5,000

 

 

5,000

 

 

5,000

Meeting fee

 

 

1,500

 

 

 —

 

 

1,500

 

 

1,500

 

 

1,500

 

 

1,500

 



